Miller, Justice,

dissenting:

I dissent, since I believe the majority has ignored testimony in the record which casts substantial doubt upon the claim that this infant girl has been neglected. Furthermore, the majority has also ignored the order of precedence mandated by W. Va. Code, 49-6-5, by upholding the imposition of the most severe statutory disposition, that of total, permanent severance of the parental rights, when less restrictive alternatives could adequately protect the child.
The majority’s statement of the facts of this case is not supported by the record. Foremost, it is important to note that as a whole, the medical testimony contradicts, rather than supports, a finding of neglect.
The infant’s physician was Robert D. Crooks, a Par-kersburg pediatrician. Dr. Crooks provided the only medical testimony in the record. He examined the infant on two occasions, first on March 15, 1978, when the mother, accompanied by Isodene Alkire, a welfare worker, brought the baby to the hospital for treatment. Dr. Crooks found the two-month-old infant to be suffering from “gastroenteritis, dehydration, and failure to thrive.” He explained that gastroenteritis is a virus, “a condition of the intestinal tract characterized by either vomiting or diarrhea and usually by weight loss due to loss of fluid.” Rather than attributing the infant’s illness to starvation resulting from a pattern of parental neglect, as the majority characterized his testimony, Dr. Crooks found the condition to be wholly attributable to the onset of gastroenteritis a few days prior to his examination of the child.1
*504Dr. Crooks’ second examination of the infant was on April 24, 1978, the day the Welfare Department seized custody of the child and brought her to Dr. Crooks for examination. Dr. Crooks examined the infant on that date and found her to be in good health.2
Despite the favorable medical report, the Department of Welfare kept the baby and initiated proceedings to terminate parental rights. As of the time of final disposition on June 9, 1978, the infant had not been taken to a physician again. Dr. Crooks’ testimony remains unrebut-ted by any other medical evidence. Thus, the State has terminated the parental rights of an infant found to be in good health, on the ground that the infant was starving.
In light of the fact that the medical testimony is favorable to the parents, the remaining lay testimony *505faces a heavy burden in order to nullify the medical testimony and meet the statutory requirement of abuse or neglect “proven by clear and convincing proof.” W. Va. Code, 49-6-2(c).
Three persons in addition to Dr. Crooks and the infant’s parents testified at the termination hearing: Gladys Foster, an acquaintance of the family who had observed the infant on several occasions, and Isodene Alkire and Larry Lowe, both employees of the Department of Welfare.
The majority accurately describes Mrs. Foster’s testimony insofar as it includes her impression that the infant appeared ill and hungry. The majority, however, ignores her testimony relating to her observations that the infant always appeared clean and freshly clothed.3 Thus, the only negative aspect of Mrs. Foster’s testimony, that the infant appeared to be ill and hungry, was contradicted by Dr. Crooks, an acknowledged expert.
The majority states that Mrs. Alkire “became concerned about R. J. M.’s health,” and “noticed that the child looked pale and unhealthy.” Mrs. Alkire’s testimony, however, contains no remarks to this effect. Her only testimony is a brief narration of a conversation she had with the infant’s mother concerning its diet. The testimony gives no indication of apparent illness or lack of health, or other evidence of the presence or absence of proper care.
*506The remaining testimony in the record is that of Mr. Lowe, who described his difficulty over a period of time in locating the family. It is important to note, however, that nothing in the record indicates that the family was under any legal obligation to maintain contact with the Department of Welfare regarding the infant. There is no testimony that the family was enrolled in a Department of Welfare program beyond the fact that the Department had initiated proceedings to gain custody of the infant’s older brother.4
The record is clear that the Department of Welfare had nothing to do with the infant’s admission to the hospital on March 15. This admission was voluntarily undertaken by the mother, and the infant was released from the hospital to the mother on March 28. Most of the contact that Mr. Lowe had with the case was after the baby was released from the hospital.
It is apparent that the mother and Mr. Lowe had not maintained a good relationship regarding the infant. The presence of ill will might well be understood in light of the fact that Lowe was concurrently directing proceedings initiated by him for custody of the family’s older child. The mother testified that she had attempted to elude Lowe because of her fear that the Department was also trying to take custody of R. J. M. - a fear that cannot be considered groundless in light of the proceedings against the older child and the fact that the Department, upon locating the infant, did indeed seize custody and begin adoption proceedings, despite the medical findings of the infant’s good health.
Because the medical testimony is favorable to the parents and the lay testimony is meager and equivocal, the finding of neglect by clear and convincing proof, as required by W. Va. Code, 49-6-2, is clearly erroneous.
Even if the finding had been correct, however, the dispositional requirements of W. Va. Code, 49-6-5, were *507violated. W. Va. Code, 49-6-5(a), sets forth six possible dispositions following a petition for abuse or neglect of a child.5 The dispositions are listed in order of least to most severe, and this statute requires the court to adhere to that order, giving precedence to the least restrictive alternative that is appropriate to the circumstances. The last alternative, termination of all parental rights, is proper only where the preceding five alternatives are inadequate to redress the situation and only “[u]pon a finding that there is no reasonable likelihood that the conditions of neglect or abuse can be substan*508tially corrected in the near future.” W. Va. Code, 49-6-5(a)(6). Even then, under W. Va. Code, 49-6-5(b), in order to find “no reasonable likelihood that conditions of neglect or abuse can be substantially corrected,” the court must find one of five specific grounds to exist in order to sever all parental rights.6
The record demonstrates that no such ground existed. First, there was no evidence that the parents were addicted to intoxicating liquor or drugs. W. Va. Code, 49-6-5(b)(1). Second, it cannot be found that the parents “willfully refused” to cooperate in the “development of a reasonable foster care plan,” since no such plan was ever offered them by the court. W. Va. Code, 49-6-5(b)(2). Third, it cannot be charged that the parents refused to follow through “with reasonable rehabilitative efforts of social, medical, mental health or other rehabilitative agencies,” since no such alternative was ever developed and offered to the parents. W. Va. Code, 49-6-5(b)(3). Fourth, there is no showing that the parents abandoned the child. W. Va. Code, 49-6-5(b)(4). Nor does the fifth ground exist, that the parents repeatedly or seriously physically abused the child. W. Va. Code, 49-6-5(b)(5).
*509It is obvious from the foregoing statutory standards that with the exception of a finding of alcohol or drug abuse, abandonment or serious physical abuse, none of which were present in this case, the court is not empowered to sever the parental rights without some prior attempt at a rehabilitative program. In the present case, there is a complete lack of any such showing of a rehabilitative plan. Absent this, the majority is in clear error when it affirms the trial result.
The proper disposition, if we assume clear and convincing proof of neglect, would have been that the court fashion some type of rehabilitative program involving the parents and, if necessary, place the infant in the temporary custody of the Department of Welfare. Should the parents have refused to cooperate in the rehabilitative program, the court, at a later hearing, could have then made the determination to totally sever the parents’ right.
The statutory expression of the parents’ right to the least restrictive alternative before custody of their children can be permanently terminated is buttressed by constitutional grounds. In Stanley v. Illinois, 405 U.S. 645, 651, 31 L. Ed. 2d 551, 558-59, 92 S.Ct. 1208, 1212-12 (1972), the United States Supreme Court, in a related context, stated that:
“It is plain that the interest of a parent in the companionship, care, custody and management of his or her children ‘comets] to this Court with a momentum for respect lacking when appeal is made to liberties which derive merely from shifting economic arrangements.’ Kovacs v Cooper, 336 US 77, 95, 93 L Ed 513, 527, 69 S Ct 448, 10 ALR 2d 608 (1949) (Frankfurter, J., concurring).
“The Court has frequently emphasized the importance of the family. The rights to conceive and to raise one’s children have been deemed ‘essential,’ Meyer v Nebraska, 262 US 390, 399, 67 L Ed 1042, 1045, 43 S Ct 625, 29 ALR 1446 (1923), ‘basic civil rights of man,’ Skinner v Oklahoma, *510316 US 535, 541, 86 L Ed 1655, 1660, 62 S Ct 1110 (1942), and ‘[r]ights far more precious * * * than property rights,’ May v Anderson, 345 US 528, 533, 97 L Ed 1221, 1226, 73 S Ct 840 (1953). ‘It is cardinal with us that the custody, care and nurture of the child reside first in the parents, whose primary function and freedom include preparation for obligations the state can neither supply nor hinder.’ Prince v Massachusetts, 321 US 158, 166, 88 L Ed 645, 652, 64 S Ct 438 (1944). The integrity of the family unit has found protection in the Due Process Clause of the Fourteenth Amendment, Meyer v Nebraska, supra, at 399, 67 L Ed at 1045, the Equal Protection Clause of the Fourteenth Amendment, Skinner v Oklahoma, supra, at 541, 86 L Ed at 1660, and the Ninth Amendment, Griswold v Connecticut, 381 US 479, 496, 14 L Ed 2d 510, 522, 85 S Ct 1678 (1965) (Goldbery, J., concurring).”
The principles set forth in Stanley were acknowledged by this Court in a previous child neglect decision, In re Willis, 157 W.Va. 225, 207 S.E.2d 129 (1973). In Willis, the Court added that “We hasten to affirm that Article III, Section 10 of the West Virginia Constitution in equal measure protects this fundamental right of parenthood. See In re: Simmons children, 154 W.Va. 491, 177 S.E.2d 19 (1970).” [157 W.Va. at 237, 207 S.E.2d at 137].
Where the constitutionally protected interests of parenthood are at stake, overriding considerations permit impingement only to the minimum extent necessary to achieve the particular goal. See Note, Termination of Parental Rights and the Lesser Restrictive Alternative Doctrine, 12 Tulsa L.J. 528 (1977). The right to the least restrictive alternative in a child neglect proceeding relegates permanent termination of parental rights to the far end of a long list of alternative dispositions. See Derdeyn, Rogoff and Williams, Alternatives to Absolute Termination of Parental Rights After Long-Term Foster Care, 31 Vand. L. Rev. 1165 (1978); Wald, State Intervention on Behalf of “Neglected” Children: Standards for Removal of Children from Their Homes, Monitoring the *511Status of Children in Foster Care, and Termination of Parental Rights, 28 Stanford L. Rev. 623 (1976). These are the precise standards set out in W. Va. Code, 49-6-5, but the majority has chosen to ignore them.
A careful reading of the majority opinion in comparison with the case record and our law demonstrates that the majority’s analysis is both cursory and mistaken on this vital issue. A great injustice has been visited upon both the parents and the child, and we have allowed it to become irrevocable.
I have been authorized to state that Justice McGraw joins me in this dissent.

 “Q [By the prosecuting attorney] Now, from your examination and the history you took, Doctor, you were not able to reach an opinion as to the cause of this condition of the child on that date, were you?
“A No. We assumed that it was a viral type of gastroenteritis, as most are.
“Q But that was — you made that opinion based on other cases which you have observed?
*504“A Yes, and on the medical examination.
“Q [By the court] So I do understand you — would the viral infection also be responsible for the dehydration and failure to survive [sic] and the weight of the child as you found it at the particular time?
“A Yes. Gastroenteritis is a cause of weight loss, and failure to thrive would be explained at that time from that immediate episode of gastroenteritis.”


 At the preliminary hearing on May 22, 1978, Dr. Crooks testified as follows:
“Q [By the prosecuting attorney] Since the child was released from the hospital on March 28th of this year, have you seen the child since?
“A Yes.
“Q And when was that?
“A I saw this child again on April the 24th, 1978.
“Q And what was the condition of the child on that day?
“A The child appeared to be active, in good health. I found at that time no disease.
“Q [By the attorney for the child] Between the time you saw her on the 15th and the time that you saw her again on April 24th, what in your opinion caused the change from all these feeding problems and so forth to active good health, in your opinion?
“A I think — well, the absence of any viral disease plus the fact that the baby was on a different formula.”


 Mrs. Foster gave the following testimony at the preliminary hearing:
“Q Was the child clothed?
“A Yes.
“Q When you saw it at all times?
“A Yes.
“Q What condition were his [sic] clothes in?
“A Clean.
“Q Clean?
“A They were.
“Q Did the child smell bad or look very—
“A She just looked bad that is all.
“Q Was she dirty, the child?
“A She didn’t look dirty to me.”


 The record contains scant information regarding the basis for the proceeding involving custody of the older child, other than the fact that it had been initiated.


 W. Va. Code, 49-6-5(a), provides:
“(a) Following a determination pursuant to section two [§ 49-6-2] of this article, the court may request from the state department information about the history, physical condition and present situation of the child. The court shall forthwith proceed to disposition giving both the petitioner and respondents an opportunity to be heard. The court shall give precedence to dispositions in the following sequence:
“(1) Dismiss the petition;
“(2) Refer the child and the child’s parent or custodian to a community agency for needed assistance and dismiss the petition;
“(3) Return the child to his own home under supervision of the state department;
“(4) Order terms of supervision calculated to assist the child and the child’s parent or custodian which prescribe the manner of supervision and care of the child and which are within the ability of the parent or custodian to perform;
“(5) Upon a finding that the parents or custodians are presently unwilling or unable to provide adequately for the child’s needs, commit the child temporarily to the custody of the state department, a licensed private child welfare agency or a suitable person who may be appointed guardian by the court;
“(6) Upon a finding that there is no reasonable likelihood that the conditions of neglect or abuse can be substantially corrected in the near future, and when necessary for the welfare of the child, terminate the parental or custodial rights and responsibilities and commit the child to the permanent guardianship of the state department or a licensed child welfare agency. Notwithstanding any other provisions of this article, the permanent parental rights shall not be terminated if a child fourteen years of age or older or otherwise of an age of discretion as determined by the court, objects to such termination. No adoption of a child shall take place until all proceedings for termination of parental rights under this article and appeals thereof are final.”


 W. Va. Code, 49-6-5(b), states:
“As used in this section, ‘no reasonable likelihood that conditions of neglect or abuse can be substantially corrected’ shall mean that: (1) The parent or parents have habitually abused or are addicted to intoxicating liquors, narcotics or other dangerous drugs to the extent that proper parenting ability has been seriously impaired and the parent has not responded to or followed through with recommended and appropriate treatment which could have improved the capacity for adequate parental functioning; (2) the parent or parents have willfully refused or are presently unwilling to cooperate in the development of a reasonable foster care plan designed to lead to the child’s return to the parent or parents; (3) the parent or parents have not responded to or followed through with reasonable rehabilitative efforts of social, medical, mental health or other rehabilitative agencies designed to reduce or prevent the neglect or abuse of the child, as evidenced by the continuation of substantial or repeated acts of neglect or abuse after the provision of such services; (4) the parent or parents have abandoned the child; or (5) the parent or parents have repeatedly or seriously physically abused the child.”